Citation Nr: 1326317	
Decision Date: 08/19/13    Archive Date: 08/26/13

DOCKET NO. 12-05 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran's form DD-214 shows that he served on active duty from January 1963 to January 1965 and had 5 years and 5 months or prior service.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Remand is required to obtain a VA audiological examination in order to ascertain whether the Veteran's service connected bilateral hearing loss has increased in severity.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Here, a VA audiological examination was conducted in March 2011 that demonstrated increased bilateral hearing loss.  However, on the examination report the examiner indicated that a CIDW-22 word recognition test was performed.  For rating purposes the VA requires that a Maryland CNC speech discrimination test be used unless the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc.  38 C.F.R. § 4.85(c).  The examiner did not note any reason as to why a Maryland CNC speech discrimination test was inappropriate, as such, the examination is inadequate for VA purposes.  There was a VA examination conducted in June 2011 that did use the Maryland CNC word list, but that examination report does not address the functional effects of the Veterans hearing loss.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Therefore, the Board finds that a remand to obtain a new VA examination is required.  See 38 U.S.C.A. § 5103A(d) (West 2002); Barr, 21 Vet. App. at 311-312 (2007).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should provide the Veteran with an audiological examination.  The claims file should be provided to the examiner in connection with the examination.  Audiometric testing must be conducted and the Maryland CNC speech discrimination test must be utilized by the examiner unless he/she finds and certifies that a Maryland CNC speech discrimination test is inappropriate and provides a reason.

The examiner must also address the functional effect of the Veteran's hearing loss on his daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).

2. After completion of the foregoing and all other necessary development, the AMC/RO should re-adjudicate the claim for service connection for bilateral hearing loss.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case, and should be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


